Citation Nr: 0033312	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  95-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for atrophic scars, both 
forearms, the residuals of pyoderma, currently evaluated as 
10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that denied the veteran 
an increased evaluation for his service-connected atrophic 
scars, both forearms, the residuals of pyoderma.  A notice of 
disagreement was received in May 1993.  A statement of the 
case was issued in August 1993.  The transcript of a October 
1993 RO hearing was apparently (and appropriately) construed 
as a substantive appeal. 


REMAND

As noted above, the veteran was afforded a RO hearing in 
October 1993.  Thereafter, in a statement received in October 
1994, he requested a hearing at the RO before a member of the 
Board (i.e. a Travel Board hearing).  However, in 
correspondence received in September 1998, the veteran 
indicated that he instead wanted another RO hearing.  

This matter was certified to the Board in October 2000.  That 
same month, the Board, after reviewing the record, sent the 
veteran a letter requesting clarification as to whether he 
still wanted a hearing (there was no indication that another 
RO hearing was scheduled or whether the veteran had withdrawn 
his most recent request).  In November 2000, the Board 
received a response from the veteran, through his 
representative, wherein he indicated that he wants a hearing 
before a veterans law judge (formerly referred to as Board 
members) at the RO.  As such, the Board finds that in order 
to afford the veteran full due process of law, this case must 
be remanded for the scheduling of a Travel Board hearing.  

Upon further review of the claims folder, the Board notes 
that in a December 1997 decision, the RO established service 
connection for post traumatic stress disorder (PTSD), 
effective June 5, 1992, the date the claim was filed.  A 
notice of disagreement with respect to the initial 50 percent 
evaluation assigned was received in February 1998.  A 
statement of the case regarding this issue has yet to be 
issued.  Ultimately, in a February 2000 decision, the RO 
increased the evaluation assigned for this disorder to 100 
percent, effective October 3, 1997.  The Board notes that 
this is not a full grant of the benefits sought by the 
veteran, as his claim was filed in June 5, 1992, and in light 
of RO action, the disorder is rated as 50 percent disabling 
from then until October 3, 1997.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  A claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and it 
follows that an increased rating remains in controversy where 
less than the maximum is awarded.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As such, a statement of the case should 
be issued by the RO regarding this claim.  See 38 C.F.R. 
§ 19.26 (2000); Manlincon v. West, 12 Vet. App 238 (1999) (a 
notice of disagreement initiates review by the Board of the 
RO's denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).

1.  The RO should issue a statement of 
the case to the veteran and his 
representative with respect to the claim 
for an increased initial evaluation for 
service-connected PTSD.  The veteran and 
his representative should be informed of 
the necessity of filing a timely 
substantive appeal if the veteran wishes 
to place this issue in appellate status. 
38 C.F.R. § 19.26 (2000).

2.  The RO should schedule the veteran 
for a Travel Board hearing for the claim 
for an increased evaluation for his 
service-connected atrophic scars, both 
forearms, the residuals of pyoderma at 
the earliest available opportunity, 
properly notifying him and his 
representative of the time and date of 
his hearing.  Thereafter, the claims 
folder should be transferred to the Board 
in accordance with current appellate 
procedures.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



